Name: Council Regulation (EEC) No 3568/90 of 4 December 1990 on the introduction of transitional tariff measures for Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the USSR and Yugoslavia until 31 December 1992 to take account of German unification
 Type: Regulation
 Subject Matter: European construction;  Europe;  international security;  tariff policy;  international trade
 Date Published: nan

 17 . 12 . 90 Official Journal of the European Communities No L 353 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3568 /90 of 4 December 1990 on the introduction of transitional tariff measures for Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the USSR and Yugoslavia until 31 December 1992 to take account of German unification THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 28 , 43 and 113 thereof, Having regard to the proposal from the Commission 0 ), Having regard to the opinion of the European Parliament (2), Whereas the Common Customs Tariff will be fully applicable to the territory of the former German Democratic Republic as from 3 October 1990 , the date of German unification; Whereas the former German Democratic Republic had concluded numerous agreements with Bulgaria , Czechoslovakia , Hungary, Poland, Romania, the USSR and Yugoslavia which provided for a yearly exchange of specific goods in maximum quantities or to maximum values at a zero rate of duty; whereas the former German Democratic Republic had concluded long-term cooperation and investment agreements with Czechoslovakia , Poland and the USSR which will give rise to reciprocal deliveries of goods at zero rates of duty for many years to come; Whereas agreements of the first type will not be renewed after 31 December 1990 and agreements of the second type will be renegotiated at Community , German or private enterprise level , but whereas this process of renegotiation will take some time; Whereas the maximum quantities or values mentioned in these agreements do not entail legally binding obligations between the parties; whereas non-enforcement thereof cannot therefore give rise to any compensation by the Coihmunity ; Whereas it is necessary , therefore , during a transitional period to attenuate the impact resulting from German unification on both types of agreement as otherwise serious repercussions on enterprises in the territory of the former German Democratic Republic and in Bulgaria , Czechoslovakia , Hungary, Poland, Romania , the USSR and Yugoslavia could result and indeed the stability of the economies of these countries might be adversely affected thereby; Whereas for these reasons it is appropriate to suspend temporarily the duties of the Common Customs Tariff for products originating in Bulgaria , Czechoslovakia , Hungary, Poland, Romania , the USSR and Yugoslavia which are covered by the abovementioned agreements betwen the former German Democratic Republic and these countries, up to the maximum quantities or values laid down therein; Whereas the objectives of the common agricultural policy which are referred to in Article 39 of the Treaty permit the application of the principles pursued by this Regulation only to those products which are subject to a customs duty; whereas Community systems of reference prices or minimum prices and agricultural levies and other import charges imposed by market organizations must continue to apply ; whereas , in view of the sensitivity of the markets, no exemption for the beef sector is possible; Whereas it is appropriate, in view of the special circumstances of German unification , for the said suspension of duties to be applicable to the products concerned only in so far as they are put into free circulation in the territory of the former German Democratic Republic; Whereas it is necessary to make provision for determining the origin of the goods which will be covered by the said suspension of duties; Whereas , in view of the difficulties in applying these measures and the fact that some of their consequences are unforeseeable , it is appropriate to emphasize the ( 1 ) OJ No L 263 , 26 . 9 . 1990 , p. 3 , as amended on 28 November 1990 . (2 ) Opinion delivered on 21 November 1990 (not yet published in the Official Journal ). No L 353 / 2 Official Journal of the European Communities 17 . 12 . 90 transitional character of these measures and restrict their duration to a two-year period up to 31 December 1992 ; Whereas it is appropriate to provide for special measures and a procedure to put them in place , in case the temporary suspension of duties causes or threatens to cause serious injury to a branch of Community industry ,  a licence issued by the relevant German authorities stating that the goods in question fall within the scope of the provisions contained in paragraph 1 is submitted in support of the declaration of entry for release for free , circulation . 3 . The Commission and the competent German authorities shall take whatever measures are needed to ensure that the final consumption of the products in question, of the processing by which they acquire Community origin , takes place in the territory of the former German Democratic Republic. HAS ADOPTED THIS REGULATION: Article 2 To determine the origin of the goods referred to in Article 1 , Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (4 ), as last amended by Regulation (EEC) No 1769 / 89 (5 ), shall apply . Article 1 1 . From 3 October 1990, the date of German unification, to 31 December 1992 import duties within the meaning of Article 1 of Council Regulation (EEC) No 2144/ 87 of 13 July 1987 on customs debt ( 1 ), as amended by Regulation (EEC) No 4108 / 88 (2 ), including the existing anti-dumping duties , shall be suspended for goods originating in Bulgaria , Czechoslovakia , Hungary, Poland , Romania , the USSR and Yugoslavia covered by the agreements listed in Annexes I and II concluded between those countries and the former German Democratic Republic  the essential elements of which shall be published in the Official Journal of the European Communities  up to the maximum quantities or values established by the said agreements . Article 3 1 . If the suspension of the Common Customs Tariff duties referred to in Article 1 causes substantial injury to Community producers of like or directly competitive products in one or more Member States , the Commission may , at the request of a Member State, restore the normal duty rate for the products concerned . Any Member State may refer any difficulties to the Commission. The Commission shall , as a matter of urgency , examine the question and submit its conclusions, possibly accompanied by appropriate measures. 2 . The procedure set out in Article 11 of Council Regulation (EEC) No 1765 / 82 of 30 June 1982 on common rules for imports from State-trading countries (6 ), as last amended by Regulation (EEC) No 1243 / 86 (7), shall be followed. However, as far as agricultural products which are referred to in Annex II to the Treaty are concerned, agricultural levies and other import charges imposed pursuant to the common agricultural policy will continue to be applied ; where systems of reference prices or minimum import prices exist, they must be adhered to in practice . The exemptions referred to in the first subparagraph shall not apply to beef and veal or live animals other than purebred bovine breeding animals . 2 . The provisions of paragraph 1 shall be applicable only if: Article 4 The Commission shall report to the European Parliament and to the Council by 1 October 1991 on the operation of the system established, the quantities of the products which have benefited from it and the stage reached in the renegotiation of outstanding arrangements .the goods in question are released for free circulation in the territory of the former German Democratic Republic and are consumed there or undergo processing conferring Community origin there ( 3 ), Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.0 ) OJ No L 201 , 22. 7 . 1987 , p. 15 . (2 ) OJ No L 361 , 29 . 12 . 1988 , p. 2 . ( 3 ) Checks on this use shall be carried out pursuant to the relevant Community provisions on end-use (Commission Regulation (EEC) No 4142 / 87 of 9 December 1987 determining the conditions under which certain goods are eligible on import for a favourable tariff arrangement by reason of their end-use (OJ No L 387 , 31 . 12 . 1987 , p. 81 )). (4) OJ No L 148 , 28 . 6 . 1968 , p. 1 . ( 5 ) OJ No L 174 , 22 . 6 . 1989 , p. 11 . ( 6) OJ No L 195 , 5 . 7 . 1982 , p. 1 . ( 7) OJ No L 113 , 30 . 4 . 1986, p. 1 . 17 . 12 . 90 Official Journal of the European Communities No L 353 / 3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1990. For the Council The President G. DE MICHELIS No L 353 / 4 Official Journal of the European Communities 17 . 12 . 90 ANNEX I 1 . Protocol between the Government of the German Democratic Republic and the Government of the People's Republic of Bulgaria on trade in goods in 1990 (29 November 1989 ) 2 . Protocol No 5 to the Agreement between the Government of the German Democratic Republic and the Government of the Czechoslovak Socialist Republic on trade in goods from 1986 to 1990 ( 13 December 1989) 3 . Protocol between the Government of the German Democratic Republic and the Government of the Republic of Hungary on bilateral trade in goods and services in 1990 ( 19 January 1990 ) 4 . Protocol between the Government of the German Democratic Republic and the Government of the Polish People's Republic on bilateral trade in goods and services in 1989 (30 November 1988 ) 5 . Protocol between the Government of the German Democratic Republic and the Government of the Socialist Republic of Romania on bilateral trade in goods in 1990 ( 16 November 1989 ) 6 . Protocol between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on trade in goods and payments in 1990 (22 November 1989 ) 7. Protocol between the Government of the German Democratic Republic and the Federal Executive Council of the Skupstina of the Socialist Federal Republic of Yugoslavia on bilateral trade in goods and services in 1990 (20 December 1989 ) ANNEX II  Agreement of 20 January 1986 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the exploitation of the Jamburg natural gas deposits  Agreement of 28 October 1987 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the construction of mining and processing combines for oxidic ores including the Agreement of 28 October 1987 on residence and employment conditions for the contracting organizations  Agreement of 15 April 1985 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in shipbuilding and the mutual supply of ships and ships' fittings  Agreement of 21 July 1976 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the construction of a 750 kV electricity transfer network  Agreement of 21 June 1974 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on joint investment in natural gas (Orenburg) (annual take-up of 2 800 million m3 until 1998 )  Agreement of 16 November 1973 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on joint investment in asbestos (Kijembai industrial plant) (annual take-up of 40 000 tonnes until 1991 )  Agreement of 21 June 1973 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on joint investment in pulp (Ust-llimsk industrial plant) (annual take-up of 56 000 tonnes until 1992)  Agreement of 14 July 1965 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on the construction of nuclear power stations (Nord and Stendal I )  Agreement of 3 June 1987 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the reconstruction of 210 mW thermal power units  Ministerial Agreement of 6 June 1980 concerning specialization and cooperation in the manufacture of, and trade in, types of paper and cardboard and cooperation in science and technology No L 353 / 517 . 12 . 90 Official Journal of the European Communities  Ministerial Agreement of 24 May 1989 concerning cooperation in the development and production of computerized scanning machines  Agreement of 23 December 1976 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the manufacture of products of rubber technology  Agreement of 27 June 1977 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in developing the production and ensuring the supply of roller bearings  Ministerial Agreement of 14 December 1985 concerning specialization and cooperation in the manufacture of type 1532 cotton-combing machinery  Agreement of 14 December 1984 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the manufacture of patented colour formers  Agreement of 28 June 1979 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the manufacture of feeding yeasts in Mosyr  Ministerial Agreement of 17 December 1986 concerning specialization and cooperation in the field of catalytic reactors  Agreement of 9 December 1975 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on the further development of integration in the chemical industry  Agreement of 18 June 1982 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in developing production and user technology in the field of nitrification inhibitors for nitrogenous fertilizers  Agreement of 15 June 1973 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on the foundation of an international economic body for the photochemical industry ('Assofoto')  Agreement of 30 October 1986 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the construction of the Stendal II nuclear power station  Agreement of 9 December 1983 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the construction and rehabilitation of cold storage depots for potatoes, fruit and vegetables  Agreement of 9 December 1983 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the production of lucerne seed  Agreement of 14 December 1984 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in expanding the production of kieselguhr (filter powder) for the food-processing industry  Agreement of 22 December 1977 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the improvement , development and establishment of new technological processes and installations for the treatment of waste water from cities and industrial plants  Agreement of 18 December 1959 between the Government of the German Democratic Republic, the Government of the Polish People's Republic and the Government of the USSR on the construction of an oil pipeline from the USSR to the German Democratic Republic via Poland  Agreement of 18 January 1961 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the construction and financing of the oil pipeline from the USSR to Poland and the German Democratic Republic, and the Protocol of 12 November 1972 , supplementing that Agreement  Agreement of 18 October 1969 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the construction and financing of a second pipeline for transporting oil from the USSR to Poland and across Polish territory to the German Democratic Republic  Agreement of 17 August 1983 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the construction and financing of a crossing of the Vistula at Plock for the first and second phases of the 'Friendship' oil pipeline No L 353 / 6 Official Journal of the European Communities 17 . 12 . 90  Agreement of 12 June 1972 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the joint construction, management and running of a cotton-spinning mill in the territory of the latter  Agreement of 28 November 1973 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on cooperation in the construction of a feeding yeast production plant in the German Democratic Republic and the supply of feeding yeast to Poland  Agreement of 6 September 1985 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the supply of sulphur with deferment of the German Democratic Republic's credit balance  Agreement of 2 July 1971 between the Government of the German Democratic Republic and the Government of the Czechoslovak Socialist Republic on the transport of natural gas from the USSR to the GDR across the territory of the Czechoslovak Socialist Republic, and the Protocols of 12 January 1973 and 31 May 1989 supplementing that Agreement